Case 1:19-cv-01576-DDD-JPM Document 53 Filed 02/05/21 Page 1 of 2 PageID #: 208



                                                                                   b
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

  NICHOLAS QUEEN,                        CIVIL DOCKET NO. 1:19-CV-01576
  Plaintiff

  VERSUS                                 JUDGE DRELL

  UNITED STATES OF AMERICA,
  ET AL.,                                MAGISTRATE JUDGE PEREZ-MONTES
  Defendants


                             MEMORANDUM ORDER

       Queen filed a complaint filed pursuant to Bivens v. Six Unknown Named

 Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”), and the

 Federal Tort Claims Act (“FTCA”), 28 U.S.C. '' 2671-2680. ECF No. 9. The only

 remaining Defendant is the United States of America.

       In July 2020, Queen filed a “Motion for Compel From Defendant the Following

 Discovery, Interrogatives, and Omissions.” ECF No. 24. Queen “requests that the

 Defendant provide” a list of documents and records. Queen also states that, because

 Defendant has not made an appearance (at least 49 days since service), the Court

 should grant his Motion to Compel Discovery. ECF No. 24-2 at 3.

       Queen’s Motion to Compel is premature because it was filed before the

 Government made an appearance. Moreover, it does not appear that Queen ever

 requested the documents directly from the Government. Queen’s Motion is deficient

 because he failed to include a certification that he has in good faith conferred or
Case 1:19-cv-01576-DDD-JPM Document 53 Filed 02/05/21 Page 2 of 2 PageID #: 209




 attempted to confer with the Government in an effort to obtain the requested

 documents without Court action, as required by Fed. R. Civ. P. 37(a)(1).

       Accordingly, Queen’s Motion to Compel (ECF No. 24) is DENIED as premature

 and deficient.

       SIGNED on Friday, February 5, 2021.


                                              ______________________________
                                              Joseph H.L. Perez-Montes
                                              United States Magistrate Judge




                                          2
